United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1703
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

          Kristopher Barnard Mitchell, also known as Christopher Mitchell

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Arkansas - Central
                                   ____________

                           Submitted: November 2, 2021
                             Filed: November 5, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Kristopher Mitchell appeals the sentence the district court1 imposed after he
pled guilty to being a felon in possession of a firearm. His counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
       Mitchell questions whether the district court properly imposed a 4-level
enhancement for possessing the firearm in connection with another felony offense.
Mitchell did not raise this challenge below, however, and we conclude that the district
court did not plainly err in applying the enhancement. See United States v. Webster,
820 F.3d 944, 945 (8th Cir. 2016) (per curiam) (standard of review); see also
U.S.S.G. § 2K2.1(b)(6)(B) (increase by 4 levels if defendant used or possessed
firearm in connection with another felony offense) & cmt. n.14(C) (defining “another
felony offense”).

      Further, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw2 and affirm.
                       ______________________________




      2
        We remind counsel, however, that Anders briefing must be done as an
advocate for the appellant, and the brief must refer to anything in the record that
might arguably support the appeal. See Penson, 488 U.S. at 80 (Anders brief must
refer to anything in record that might arguably support appeal); Evans v. Clarke, 868
F.2d 267, 268 (8th Cir. 1989) (Anders briefing must be done as advocate).

                                         -2-